Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 1 of 27 PageID #: 16400




   Confidential Version Filed: March 26, 2020


   Public Version Filed: April 9, 2020
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 2 of 27 PageID #: 16401




                                            TABLE OF CONTENTS

                                                                                                                   Page

   TABLE OF AUTHORITIES .................................................................................... ii

   BACKGROUND .......................................................................................................4

   ARGUMENT .............................................................................................................6

   LEGAL STANDARD ................................................................................................6

   I.       Gilead Should Be Permitted To Supplement Three Expert Reports To
            Discuss Newly Published Articles Addressed In ViiV’s Reply Reports ........8

            A.       The Newly Published Articles Are Highly Relevant To Bictegravir’s
                     Non-Infringement Of The Asserted Patent ...........................................8

            B.       ViiV Will Not Suffer Any Prejudice From The Supplements ............12

   II.      Gilead Should Be Permitted To Supplement One Expert Report To Address
            A Recent Presentation At The Premier HIV Conference, CROI ..................13

   III.     Gilead Should Be Permitted To Provide Two Sur-Reply Reports On
            Questions Related To Noninfringement ........................................................15

   IV.      Gilead Should Be Permitted To Serve A Sur-Reply From Its Damages
            Expert To Address The Flawed Analyses Introduced By ViiV’s New
            Damages Expert In Reply ..............................................................................18

            A.       Dr. Vellturo’s Sur-Reply Explains The Flaws In Dr. Simcoe’s New
                     Instrumental Variables And New Simulation .....................................18

            B.       Dr. Vellturo’s Sur-Reply Explains The Reliability Of His Model .....20

            C.       ViiV Is Not Prejudiced By Dr. Vellturo’s Sur-Reply .........................21

   CONCLUSION ........................................................................................................22




                                                              i
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 3 of 27 PageID #: 16402




                                          TABLE OF AUTHORITIES

                                                                                                                Page(s)

   Cases
   Novartis Pharm. Corp. v. Actavis, Inc.,
    No. 12-366-RGA-CJB, 2013 WL 7045056 (D. Del. Dec. 23, 2013) ................ 6-7

   TQ Delta, LLC v. 2Wire, Inc.,
    No. 13-1835-RGA, 2019 WL 1529952 (D. Del. Apr. 9, 2019) .............................7

   Rules
   Fed. R. Civ. P. 26(a)(2)(D) ........................................................................................7

   Fed. R. Civ. P. 26(e)............................................................................................ 7, 19

   Fed. R. Civ. P. 37(c)(1) ..............................................................................................7




                                                              ii
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 4 of 27 PageID #: 16403




         This case involves a dispute between ViiV Healthcare, Shionogi, and ViiV

   Healthcare UK (collectively “ViiV”) and Gilead Sciences. Gilead and ViiV both

   market a type of anti-HIV medication called an integrase strand transfer inhibitor

   (INSTI). ViiV alleges that Gilead’s INSTI (bictegravir) infringes ViiV’s patent

   covering its own INSTI (dolutegravir) under the doctrine of equivalents. A central

   question is whether bictegravir is “insubstantially different” from ViiV’s patented

   dolutegravir—i.e., whether bictegravir infringes the patent-in-suit under the

   doctrine of equivalents. ViiV seeks billions of dollars in damages. Gilead moves

   for leave under the Scheduling Order to supplement certain expert reports with

   information newly available to Gilead as well as in response to expert opinions

   provided by ViiV for the first time in reply. D.I. 87.

         The most up-to-date research on HIV and its treatment is central to the

   question of infringement by equivalents. Expert testimony is critically important to

   answering that question, and the research continues to develop. Both parties have

   already served opening, rebuttal, and reply reports from multiple experts across

   various scientific and economic disciplines. Expert discovery has not yet been

   completed, and further expert depositions have been postponed due to the

   pandemic. As expert discovery has yet to close, there is no prejudice to anyone if

   Gilead’s expert reports are supplemented with up-to-date science and responses to

   ViiV’s newly disclosed opinions.



                                             1
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 5 of 27 PageID #: 16404




         To that end, Gilead seeks leave to serve six additional short expert reports,

   attached to the motion as Exhibits A-F, in response to new scientific developments

   and new opinions disclosed for the first time in ViiV’s reply reports, as set forth in

   the following sections of this brief:

         Sections I & II. New articles and research presentations. Gilead seeks to

   serve supplemental reports from three of its technical experts, Drs. David

   MacMillan, Charles Reynolds, and Douglas Richman. Since Gilead served its

   rebuttal reports on the substantial differences between bictegravir and the patented

   compounds, two new scholarly articles and a new research presentation have been

   published. Each describes how bictegravir works differently (and better) than

   dolutegravir—analysis that bears directly on the question of infringement. This

   information became available after Gilead served its rebuttal reports, and thus

   Gilead had no opportunity to address it. But both articles were published before

   ViiV served its reply reports, and ViiV took the opportunity to address them in

   those reports. (Indeed, ViiV’s reply reports spend tens of pages evaluating the

   articles in an effort to dismiss their conclusions.) Gilead should be granted leave to

   serve the attached supplemental expert reports to remedy this imbalance, as well as

   to ensure that the jury can consider the opinions of both parties’ experts (not just

   ViiV’s) on these new, highly relevant scientific developments.




                                             2
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 6 of 27 PageID #: 16405




         Section III. New opinions submitted in reply. Gilead proposes sur-reply

   reports from two of its other technical experts, Drs. Kenneth Morris and David

   Taft. ViiV disclosed two new technical experts from new disciplines for the first

   time on reply, each of whom presented new infringement opinions.1 These new

   opinions are flawed in both their methodological approach and their conclusions.

   Gilead seeks the opportunity to address these flaws. ViiV should not be permitted

   to insulate new opinions from response by failing to disclose them prior to their

   reply reports.

         Section IV. Damages. Gilead also proposes a sur-reply report from its

   damages expert, Dr. Christopher Vellturo. ViiV disclosed a new damages expert in

   reply who introduces new variables into Dr. Vellturo’s model to engineer an

   opinion that it is unreliable. He does this in an effort to produce unreliable results,

   which he then uses to argue that Dr. Vellturo’s model itself is unreliable. Gilead

   seeks the opportunity to respond to these new opinions.

                                      *       *     *

         The reports will not affect the case schedule. None of the aforementioned

   experts have been deposed, and all discovery is delayed in light of the COVID-19

   1
     Gilead could have moved to strike new material included for the first time in
   reply reports. Given the schedule and the lack of prejudice to both sides in
   supplementing expert reports (discussed herein), Gilead believes allowing both
   parties to supplement and sur-reply as needed is the appropriate course and will
   better serve the interests of justice.


                                             3
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 7 of 27 PageID #: 16406




   pandemic. Each report is focused and short. And full consideration of the merits

   favors the jury’s consideration of (1) the latest research showing that bictegravir

   does not infringe ViiV’s patent; and (2) Gilead’s responses to the new matter ViiV

   included in its reply reports.

         For the reasons that follow, Gilead asks the Court to grant leave to file the

   expert reports attached to Gilead’s motion.

                                    BACKGROUND

         Gilead and ViiV both market drugs that treat HIV by preventing the

   integration of viral DNA into human DNA. These drugs are called integrase

   strand-transfer inhibitors, or INSTIs. ViiV alleges that Gilead’s INSTI product

   (bictegravir) infringes its patent on its own INSTI product (dolutegravir) under the

   doctrine of equivalents. A central inquiry on liability is whether Gilead’s

   bictegravir and ViiV’s dolutegravir are “insubstantially different.”

         The case is currently in the middle of expert discovery. The parties have

   served opening reports, rebuttal reports, and reply reports. A single expert

   deposition has occurred of a Gilead expert not at issue here. No other expert

   depositions are scheduled. In light of the COVID-19 pandemic, at the parties’

   request, the Court vacated the expert discovery deadline of April 17, 2020, and

   scheduled a status conference for April 22, 2020. D.I. 205. Trial is currently set for

   September 2020.



                                             4
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 8 of 27 PageID #: 16407




         The Scheduling Order provides, “No other expert reports will be permitted

   without either the consent of all parties or leave of the Court.” D.I. 87 at 6. Shortly

   after the exchange of reply reports on February 7th, Gilead asked ViiV to consent

   to supplemental or sur-reply reports from Drs. MacMillan, Reynolds, Richman,

   Morris, Taft, and Vellturo, stemming from newly published research bearing on

   noninfringement, the addition of new opinions in ViiV’s reply reports, or both.

         The parties were unable to reach agreement. ViiV would have agreed to

   Gilead’s proposed sur-replies (answering ViiV’s experts’ new opinions) in

   exchange for two sur-replies of its own. But as a condition, ViiV wanted Gilead to

   stipulate that “[t]he parties would be free to move to strike experts or arguments, or

   move in limine, once expert depositions are completed.” Ex. G, 3/9/2020 Krause

   Email to McBride at 1. Gilead recognized that “either party is free to file any

   motion it wishes within the rules of the Court,” but declined to include this

   language as part of the agreement. Ex. H, 3/10/2020 McBride letter to Krause at 1.

         ViiV also agreed to supplemental/sur-reply reports to address the articles

   published after Gilead’s rebuttal reports and discussed in ViiV’s reply reports. But

   ViiV conditioned its agreement there on unworkable limitations as to the reports’

   scope. Id. at 2. Finally, ViiV rejected Gilead’s request for a supplement to discuss

   research presentations at the premier conference on HIV published in early March.

   Ex. G, 3/9/2020 Krause email to McBride at 1.



                                             5
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 9 of 27 PageID #: 16408




                                     ARGUMENT

         Gilead should be permitted to serve the supplemental and sur-reply expert

   reports attached to Gilead’s motion as Exhibits A-F. None of the experts

   submitting proposed reports have been deposed. The schedule for completing

   expert discovery is itself in flux because of COVID-19, so these reports will not

   affect the ultimate case schedule. And absent these additional reports, Gilead will

   be unable to address important new research or new matters ViiV raised for the

   first time in its reply reports. Expert discovery is not a rigged game of musical

   chairs where ViiV gets to address new articles and add brand new types of experts

   for the first time on reply, and then stop the music giving Gilead no right to

   respond.

         ViiV will not suffer any prejudice from Gilead’s supplemental or sur-reply

   reports. But if Gilead is prevented from serving these reports, ViiV will gain an

   unwarranted advantage by either keeping the full picture on the latest research

   from the jury or by using reply reports to insulate new opinions from response by

   Gilead’s experts.

                                 LEGAL STANDARD

         Courts have differentiated between expert reports that address previously

   unavailable information and those that seek to respond to opposing experts’

   conclusions in their reply reports. Novartis Pharm. Corp. v. Actavis, Inc., No. 12-



                                           6
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 10 of 27 PageID #: 16409




   366-RGA-CJB, 2013 WL 7045056, at *7-8 (D. Del. Dec. 23, 2013). Federal Rule

   of Civil Procedure 26(e) allows parties to supplement for “the narrow purpose of

   correcting inaccuracies or adding information that was not available at the time of

   the initial report.” Id. at 7 (internal quotation marks and citation omitted).

         Whether to permit additional expert reports beyond what is set forth in the

   case schedule or allowed by rule is otherwise governed by Rule 37(c)(1). TQ

   Delta, LLC v. 2Wire, Inc., No. 13-1835-RGA, 2019 WL 1529952, at *1 (D. Del.

   Apr. 9, 2019). Rule 37 prohibits disclosures outside of the Court’s scheduling order

   unless the disclosure is “substantially justified or is harmless.” Fed. R. Civ. P.

   37(c)(1); see also Fed. R. Civ. P. 26(a)(2)(D). Courts conduct this inquiry using the

   Pennypack factors, which examine: “(1) the prejudice or surprise to the party

   against whom the evidence is offered; (2) the possibility of curing the prejudice;

   (3) the potential disruption of an orderly and efficient trial; (4) the presence of bad

   faith or willfulness in failing to disclose the evidence; and (5) the importance of the

   information withheld.” TQ Delta, 2019 WL 1529952, at *1-2 (citation omitted).

         These factors all weigh in favor of allowing each of Gilead’s proposed

   reports. ViiV will suffer no prejudice from these reports, which address matters

   that were either recently published or are in response to previously undisclosed

   opinions from ViiV’s experts. The reports can be incorporated into the ultimate

   case schedule emerging from the April 22, 2020, status conference. The



                                              7
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 11 of 27 PageID #: 16410




   importance of the information in the reports is unquestionable. And Gilead has

   acted in good faith throughout, first seeking ViiV’s consent and then the Court’s to

   submit reports addressing the new matter.

   I.    Gilead Should Be Permitted To Supplement Three Expert Reports To
         Discuss Newly Published Articles Addressed In ViiV’s Reply Reports
         After Gilead served its non-infringement rebuttal reports on January 10,

   2020, two articles were published in the journal Science that describe substantial

   differences between bictegravir and dolutegravir. Exs. I, J. Given that timing,

   Gilead could not have addressed the authors’ conclusions and data in its rebuttal

   reports. But by an accident of publication timing, ViiV’s experts did—over many

   pages. Exs. K-M (Drs. Engelman, Merz, Wipf reply reports). Gilead should have

   an opportunity to address the same articles and particularly ViiV’s experts’

   mischaracterizations of the authors’ conclusions. Accordingly, Gilead asks the

   Court for leave to serve the supplemental expert reports from Drs. MacMillan,

   Reynolds, and Richman attached to Gilead’s motion as Exhibits A-C.

         A.    The Newly Published Articles Are Highly Relevant To
               Bictegravir’s Non-Infringement Of The Asserted Patent
         Two contested issues addressed in the parties’ expert reports involve

   (1) crystal structures and molecular modeling; and (2) drug resistance. Crystal

   structures and molecular modeling reveal how integrase—the enzyme targeted by

   ViiV’s and Gilead’s drugs—and drug compounds interact at the molecular level.



                                            8
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 12 of 27 PageID #: 16411




   Drug resistance examines whether mutations to the HIV virus that occur as HIV

   replicates in the human body can lower a drug’s effectiveness. Both topics are

   important in HIV research and implicate the question of noninfringement.

         Two new articles in Science provide some of the latest research on both

   topics. First, Nicola Cook and others published an article describing how

   dolutegravir and bictegravir bind to integrase from a virus similar to HIV, simian

   immunodeficiency virus (SIV). Ex. I, Cook et al., Structural basis of second-

   generation HIV integrase inhibitor action and viral resistance, 367 Science 806-

   810, 1-4 (published online Jan. 30, 2020) (“Cook 2020”). The visual representation

   of bictegravir and dolutegravir bound with SIV integrase achieved in the authors’

   experiment is a novel accomplishment. Id. Notably, one of ViiV’s experts,

   Dr. Alan Engelman, is named as a corresponding author of this article, and surely

   had access to drafts and data from the article well before ViiV served its opening

   expert reports in November of last year. But ViiV did not include any Cook 2020

   data in its opening reports (or even acknowledge the research’s existence). In

   contrast, Gilead’s experts did not have access to the Cook 2020 article before

   submitting their reports.2



   2
     One of Gilead’s experts, Dr. Reynolds, separately requested and received some of
   the data underlying the Cook 2020 article from a different co-author, and Gilead’s
   experts then discussed that data and provided it to ViiV (even though ViiV’s expert


                                           9
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 13 of 27 PageID #: 16412




         In the same vein, a second new article from Dario Passos and others

   describes how bictegravir binds to integrase. Ex. J, Passos et al., Structural basis

   for strand-transfer inhibitor binding to HIV intasomes, 367 Science 810-814, 1-4

   (published online Jan. 30, 2020) (“Passos 2020”). Passos 2020 describes how

   bictegravir is the “most broadly potent of all clinically approved INSTIs” and

   presents data showing differences in the resistance profiles of bictegravir,

   dolutegravir, and other INSTIs. Id. at 1. It was published at the same time as Cook

   2020—after Gilead’s experts had submitted their rebuttal reports, but before

   ViiV’s experts submitted their reply reports. Gilead now seeks to submit short

   reports from Drs. MacMillan, Reynolds, and Richman addressing these articles.

         Dr. MacMillan’s proposed supplement discusses Cook 2020’s conclusion

   that bictegravir, as a result of its different shape and volume, has closer and more

   numerous contacts with integrase as compared to dolutegravir—making bictegravir

   the better drug. Ex. A, MacMillan Suppl. Rpt. ¶ 3. This in turn supports the Cook

   2020 authors’ (and NIH scientists’) conclusion that bictegravir is “better” than and

   “superior” to dolutegravir in inhibiting known integrase mutants. Id. In a case

   about whether these two compounds are insubstantially different, the jury needs to




   already had it). But Gilead only had access to some of the data and not the authors’
   analyses and conclusions.


                                           10
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 14 of 27 PageID #: 16413




   hear from both sides about this evidence that Gilead’s product is not only different

   but “better” and “superior.”

         Dr. Reynolds, in his proposed supplement, provides graphical context for the

   Cook 2020 authors’ conclusions about how bictegravir has improved contacts with

   integrase. Ex. B, Reynolds Suppl. Rpt. ¶¶ 3-11. And Dr. Richman, in his proposed

   supplement, explains how the Cook 2020 authors’ conclusions relate to

   bictegravir’s improved resistance profile over dolutegravir. Ex. C, Richman Suppl.

   Rpt. ¶ 5. Dr. Richman’s proposed supplemental report also explains how Passos

   2020 shows that dolutegravir and bictegravir are not cross-resistant and have

   different activity against particular HIV integrase mutants, which supports the

   substantial differences between the two molecules. Id. ¶¶ 3-4.

         Cook 2020 and Passos 2020 provide updated findings that confirm the

   differences between bictegravir and dolutegravir. ViiV asserts that bictegravir and

   dolutegravir bind to integrase in the same way. But Cook 2020 shows this is not

   the case because bictegravir makes closer and greater contacts with integrase.

   Ex. I, Cook 2020 at 2. Likewise, ViiV alleges that bictegravir has the same effect

   on mutant viruses as dolutegravir. But Passos 2020 disputes that claim (calling

   bictegravir the “most broadly potent of all clinically approved INSTIs”) and

   provides new data showing that bictegravir and dolutegravir have different activity

   against certain HIV integrase mutants. Ex. J, Passos 2020 at 1. Gilead’s proposed



                                           11
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 15 of 27 PageID #: 16414




   supplements situate these authors’ conclusions in the context of the parties’

   dispute.

         B.     ViiV Will Not Suffer Any Prejudice From The Supplements
         ViiV’s only possible claim to prejudice is the loss of an unwarranted

   advantage brought about by pure luck. If Cook 2020 and Passos 2020 had been

   published eight days later, both parties would have been required to supplement to

   address them. Instead, ViiV’s expert Dr. Engelman—who as a corresponding

   author had access to Cook 2020 before his initial report was due—dedicates twenty

   pages of his reply report to Cook 2020 describing his work with his co-authors.

   Ex. K, Engelman Reply Rpt. ¶¶ 18-47. Two other ViiV experts discuss both Cook

   2020 and Passos 2020 extensively in an attempt to downplay the papers’

   conclusions because they support Gilead’s defense of non-infringement. Ex. L,

   Merz Reply Rpt. ¶¶ 30-39, 52-56; Ex. M, Wipf Reply Rpt. ¶¶ 104, 108, 110-11,

   118, 147-49, 155, 181. Permitting Gilead to address the substance of the articles

   and also respond to ViiV’s experts’ arguments does not prejudice ViiV—ViiV’s

   experts have already addressed the articles. But preventing Gilead’s experts from

   responding would be a windfall for ViiV and would prevent the jury from hearing

   both parties’ perspectives on this new scientific evidence.

         In addition, the supplements will not impact the case schedule, which will

   have to be adjusted to take into account the effects of the COVID-19 pandemic.



                                            12
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 16 of 27 PageID #: 16415




   None of the three experts offering supplements have been deposed or have

   scheduled depositions. ViiV will have adequate time to evaluate these supplements

   and prepare.

   II.   Gilead Should Be Permitted To Supplement One Expert Report To
         Address A Recent Presentation At The Premier HIV Conference, CROI
         Gilead also requests leave to include in Dr. Richman’s supplement

   information regarding a recent presentation at the Conference on Retroviruses and

   Opportunistic Infections (abbreviated “CROI” and pronounced “croy”). See Ex. C,

   Richman Suppl. Rpt. ¶¶ 6-8. CROI is the “preeminent HIV research meeting in the

   world” and provides an annual forum in which HIV researchers present the latest

   clinical and laboratory findings on HIV and its treatment. See About CROI, CROI,

   http://www.croiconference.org/about (last visited Mar. 24, 2020). This year the

   conference was made virtual in light of the COVID-19 pandemic. But the

   presenters still submitted webcasts, abstracts, and presentations on their HIV

   research. See Virtual CROI 2020, CROI, http://www.croiconference.org/virtual-

   croi-faq (last visited Mar. 24, 2020). Several of these presentations directly address

   bictegravir.   See    Search     Abstracts     And    Electronic   Posters,    CROI,

   http://www.croiconference.org/abstracts/search-abstracts/ (search in “Abstract

   Title” for “bictegravir”) (last visited Mar. 24, 2020).

         Dr. Richman’s proposed supplemental report discusses research presented at

   CROI by Ernesto Cuadra-Foy and others entitled Bictegravir confers long-term


                                             13
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 17 of 27 PageID #: 16416




   viral suppression against drug-resistant viruses in cell culture (CROI Poster

   No. 0534) (“Cuadra-Foy 2020 Poster”). Ex. C, Richman Suppl. Rpt. ¶ 6; Ex. N,

   Cuadra-Foy 2020 Poster. This presentation provides data showing that bictegravir

   suppresses particular mutant forms of HIV integrase longer than dolutegravir after

   treatment is stopped—compelling evidence against ViiV’s assertion that the two

   drugs are insubstantially different. Ex. C, Richman Suppl. Rpt. ¶¶ 6-8; Ex. N,

   Cuadra-Foy 2020 Poster. Moreover, the presentation offers additional data to

   support the substantial differences between bictegravir’s and dolutegravir’s ability

   to treat mutant integrase. Id.

         As with the Science articles, this presentation was unavailable at the time

   Gilead served its rebuttal reports. Virtual CROI 2020 Agenda, CROI,

   http://www.croiconference.org/virtual-croi-2020-agenda (agenda for Mar. 8-11,

   2020) (last visited Mar. 24, 2020). In addition, the presentation provides some of

   the latest industry research on the treatment of HIV, which goes to the central

   question of noninfringement under the doctrine of equivalents.

         Balanced against the centrality of this data to the case is ViiV’s lack of

   prejudice. When Gilead sought ViiV’s consent to file a supplement regarding

   research presented at CROI, ViiV’s only objection was that it could “unnecessarily

   slow the schedule and be unduly prejudicial to Plaintiffs to the extent the

   information was earlier known to, or created by, Gilead.” Ex. G, Krause email to



                                           14
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 18 of 27 PageID #: 16417




   McBride at 1. These objections are unfounded. Dr. Richman’s proposed

   supplemental report addresses only a single CROI presentation by researchers from

   McGill University and the Lady David Institute for Medical Research. See Ex. N,

   Cuadra-Foy 2020 Poster. And Dr. Richman’s narrow supplement can be

   incorporated into any case schedule determined by the Court at the April 22 status

   conference.

          ViiV’s claim of prejudice boils down to a complaint that the new data

   presented is harmful to its case. That is not prejudice. ViiV has had access to the

   same published information on the same timeline. And even if there were

   prejudice, it could be cured by ViiV’s requesting its own supplement to address

   this or any other relevant data presented at CROI. Gilead’s request should be

   granted.

   III.   Gilead Should Be Permitted To Provide Two Sur-Reply Reports On
          Questions Related To Noninfringement
          Gilead requests leave to serve the attached sur-reply reports from

   Drs. Morris and Taft to address new opinions raised for the first time in ViiV’s

   reply reports. See Exs. D, E.

          ViiV submitted reply reports from two new experts, Dr. Stephen Byrn and

   Dr. Jennifer Dressman, who provided opinions on matters not included in ViiV’s

   opening reports. Ex. O, Dressman Rpt.; Ex. P, Byrn Rpt. Dr. Byrn provided new

   and previously undisclosed infringement opinions based on infrared spectroscopy,


                                           15
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 19 of 27 PageID #: 16418




   a tool useful for helping evaluate the molecular structure of a compound. He

   opines, based on an infrared spectroscopic analysis of bictegravir and dolutegravir,

   that the compounds’ structures are insubstantially different. Ex. D, Morris Sur-

   Reply Rpt. ¶¶ 2-4. Dr. Dressman provided new and undisclosed infringement

   opinions regarding the effects that formulation and co-formulation have on the

   pharmacokinetics of bictegravir. In other words, she provides new opinions on how

   the process by which bictegravir is incorporated into the final pill a patient takes

   affects how the body absorbs, distributes, metabolizes, and excretes the drug.

   Ex. E, Taft Sur-Reply Rpt. ¶ 6 n.2.

         Drs. Morris’s and Taft’s proposed sur-reply reports respond to these new

   opinions. Dr. Morris’s proposed report explains how Dr. Byrn misuses infrared

   spectroscopy in evaluating bictegravir and dolutegravir. In short, infrared

   spectroscopy is used to confirm that a specific molecule “is what it is supposed to

   be”—not to define the differences between two crystal structures. Ex. D, Morris

   Sur-Reply Rpt. ¶ 5. Dr. Morris also explains that infrared spectroscopy obscures

   the differences between bictegravir and dolutegravir because the methodology is

   not sensitive to their types of chemical structures. Id. ¶¶ 5-9. This testimony is

   necessary to avoid giving the jury the mistaken impression that ViiV’s late-

   disclosed methodology is suitable for the infringement inquiry.




                                           16
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 20 of 27 PageID #: 16419




         Dr. Taft’s proposed sur-reply report explains the flaws in Dr. Dressman’s

   analysis. For example, Dr. Dressman states that differences between bictegravir

   and dolutegravir could be attributed to bictegravir’s formulation as opposed to

   actual difference between the drugs, omitting the fact that dolutegravir’s

   formulation would have been similarly optimized as well. Ex. E, Taft Sur-Reply

   Rpt. ¶¶ 5-8. She likewise makes methodological errors in her efforts to attribute

   bictegravir’s improved pharmacokinetic profile to other drugs co-formulated with

   bictegravir. Id. Absent a rebuttal, Dr. Dressman’s new infringement opinions could

   create a skewed picture of bictegravir’s pharmacokinetic differences from

   dolutegravir, an important issue regarding noninfringement.

         Moreover, ViiV cannot claim prejudice from any response to Drs. Byrn’s

   and Dressman’s new opinions. As discussed above, Gilead’s sur-replies will not

   impact the case schedule. And ViiV does not have a protectible interest in the late

   disclosure of expert opinions. ViiV’s six opening expert reports included several

   sections on the supposed structural similarities between bictegravir and

   dolutegravir, but none involving infrared spectroscopy. Similarly, ViiV’s reports

   included several opinions regarding the pharmacokinetic properties of bictegravir,

   but no opinions whatsoever regarding formulation and co-formulation effects.

   ViiV waited to provide these new opinions until its reply reports, depriving Gilead

   of a response. If ViiV wanted the last word on these matters, it should have



                                           17
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 21 of 27 PageID #: 16420




   included them in its opening reports.3 Although it may be entitled to the last word

   on matters where it bears the burden, ViiV is not entitled to the only word.

   IV.   Gilead Should Be Permitted To Serve A Sur-Reply From Its Damages
         Expert To Address The Flawed Analyses Introduced By ViiV’s New
         Damages Expert In Reply
         Finally, Gilead asks the Court for leave to serve a sur-reply from its

   economist, Dr. Vellturo, to respond to the reply report from ViiV’s newly-

   disclosed expert Dr. Timothy Simcoe. Gilead attaches the proposed sur-reply

   report from Dr. Vellturo to the motion as Exhibit F.

         A.     Dr. Vellturo’s Sur-Reply Explains The Flaws In Dr. Simcoe’s New
                Instrumental Variables And New Simulation
         ViiV disclosed Dr. Simcoe for the first time in reply in support of its other

   damages expert, Mr. Sims. Mr. Sims’s opening report quantifies ViiV’s alleged

   lost profits. In his rebuttal report, Dr. Vellturo describes the errors in Mr. Sims’s

   model and offers an alternative estimate using a “nested logit model.” Ex. Q,

   Vellturo Rpt. ¶¶ 216-215. At a high level, nested logit models describe how

   different factors influence consumers’ product choices to predict what consumers

   would have done if one of the product choices had been unavailable. Id. Here,

   Dr. Vellturo’s model projects what products consumers would have chosen in the

   3
     Moreover, to the extent ViiV suffers any prejudice from no longer having the last
   word on issues on which it bears the burden of proof, Gilead would consent to a
   response by ViiV, so long as Gilead has the same opportunity to respond to any
   sur-replies served by ViiV.


                                            18
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 22 of 27 PageID #: 16421




   “but for” world without Gilead’s bictegravir product on the market. Dr. Simcoe’s

   report responds to Dr. Vellturo’s analysis. Ex. R, Simcoe Reply Rpt. ¶ 6.

         Two of Dr. Simcoe’s criticisms are relevant here. First, Dr. Simcoe identifies

   a coding error in Dr. Vellturo’s model. This error created the false impression that

   the instruments used in the model were performing well, when in fact they needed

   revision. Id. ¶¶ 40-47. Dr. Vellturo corrected the coding error in his model and the

   instruments in an errata under Rule 26(e). See Fed. R. Civ. P. 26(e) (describing

   duty to supplement where “the disclosure or response is incomplete or incorrect”);

   Ex. S, Vellturo Errata to Rpt. ¶ 3.

         But beyond identifying the coding error, Dr. Simcoe considers alternative

   model specifications. Dr. Vellturo could not address the flaws in Dr. Simcoe’s

   additional specifications because the scope of a response under Rule 26(e) is

   limited. Dr. Simcoe introduces several new sets of instruments into Dr. Vellturo’s

   model and re-runs it—causing results that Dr. Simcoe claims show the entire

   model is unreliable. See id. ¶¶ 63-67. But the wide variability in results is caused

   by Dr. Simcoe’s use of poor sets of instruments, not any inherent unreliability of

   Dr. Vellturo’s nested logit model.

         Dr. Simcoe’s attack on Dr. Vellturo’s model involves the “nesting

   parameters,” which estimate the degree of substitution between certain ViiV and

   Gilead products. In his reply report, Dr. Simcoe builds a simplified nested-logit-



                                           19
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 23 of 27 PageID #: 16422




   based simulation. He claims that his simulation shows that Dr. Vellturo’s

   conclusions about the closeness of substitution between ViiV’s products and

   Gilead’s products are incorrect, rendering Dr. Vellturo’s model unreliable. See

   id. ¶¶ 38-42. However, Dr. Simcoe’s simulation is based on an oversimplification

   of the model and a number of flawed assumptions that render it unhelpful and

   misleading. For example, Dr. Simcoe’s simulation is based on the unfounded

   assumption that the value of certain antiviral product characteristics do not change

   over time, which is directly contradicted by the data. Ex. F, Vellturo Suppl.

   Rpt. ¶¶ 5-11. Dr. Vellturo shows that, without this flawed assumption, Dr. Simcoe

   cannot run his simulations or derive any meaningful results. Id.

         Gilead requests that the Court permit Dr. Vellturo to respond to these flaws

   in Dr. Simcoe’s attack on the underlying nested logit model.

         B.     Dr. Vellturo’s Sur-Reply Explains The Reliability Of His Model

         ViiV seeks                        in damages. The purpose of Dr. Simcoe’s

   report appears to be to tee-up a Daubert motion regarding Dr. Vellturo’s lost-

   profits analysis and limit Gilead’s defenses before the jury. See Ex. R, Simcoe

   Reply Rpt. ¶ 10(d)(“[I]t is my opinion that Dr. Vellturo’s nested logit model and

   estimates of ViiV’s lost profits are not reliable.”). In addition to responding to the

   flaws in Dr. Simcoe’s report, Dr. Vellturo should be able to explain why

   Dr. Simcoe’s criticisms on the reliability of his model are unfounded.



                                            20
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 24 of 27 PageID #: 16423




         The predicate for Dr. Simcoe’s conclusions of “unreliability” are his own

   errors in choosing the instruments he ran in the model and his oversimplified

   simulation. As Dr. Vellturo shows by comparing his corrected model and

   Dr. Simcoe’s version of the model against actual prescription shares, Dr. Simcoe

   chose instruments that fail, rather than fix the model. Ex. F, Vellturo Suppl.

   Rpt. ¶¶ 2-7. Once corrected, Dr. Vellturo’s model has robust predictive power,

   meaning that the model itself squares with how consumers actually behaved across

   a wide set of data. Id. In contrast, Dr. Simcoe’s alternative model specifications are

   less predictive because of his use of poor instruments. Id. ¶¶ 4-5. Dr. Vellturo also

   shows that Dr. Simcoe’s goodness-of-fit analysis using his oversimplified

   simulation is misleading and unreliable and has no bearing on the reliability of

   Dr. Vellturo’s underlying model. Id. ¶ 11.

         Dr. Vellturo’s analysis is important to the question of ViiV’s claimed

   damages and to defending against an anticipated ViiV motion claiming that

   Dr. Vellturo’s model is unreliable. The sur-reply presents the Court (and the jury)

   with a more accurate picture of the merits of ViiV’s damages claims.

         C.     ViiV Is Not Prejudiced By Dr. Vellturo’s Sur-Reply
         Dr. Vellturo’s sur-reply will not prejudice ViiV. ViiV has adequate time to

   evaluate Dr. Vellturo’s sur-reply in advance of his deposition, which is currently




                                            21
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 25 of 27 PageID #: 16424




   unscheduled. And Gilead would consent to a request by ViiV to file a response to

   Dr. Vellturo’s sur-reply.

         On the other hand, denial of a sur-reply will severely prejudice Gilead and

   undermine a full resolution of this litigation on the merits. Dr. Vellturo resolved

   the error that ViiV’s expert identified through an errata served on February 21st.

   But as discussed above, Gilead expects that ViiV will still move to exclude

   Dr. Vellturo’s report based on the results from the alternative instrument sets and

   the simulation that Dr. Simcoe provided in his reply report. Dr. Vellturo should

   have the opportunity to respond so that the Court and jury will have all appropriate

   information before them when ViiV asks for billions of dollars in damages. Full

   consideration of the merits supports granting Gilead’s request to file this report.

                                      CONCLUSION

         For the foregoing reasons, the Court should grant Gilead leave to file the

   supplemental and sur-reply reports identified above and attached to Gilead’s

   motion as Exhibits A-F.




                                             22
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 26 of 27 PageID #: 16425




                                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                        /s/ Jack B. Blumenfeld
                                        ___________________________________
                                        Jack B. Blumenfeld (#1014)
                                        Jeremy A. Tigan (#5239)
                                        1201 North Market Street
                                        P.O. Box 1347
                                        Wilmington, DE 19899
   OF COUNSEL:                          (302) 658-9200
                                        jblumenfeld@mnat.com
   Adam K. Mortara                      jtigan@mnat.com
   J. Scott McBride
   Mark S. Ouweleen                     Attorneys for Defendant
   Matthew R. Ford                      Gilead Sciences, Inc.
   Nevin M. Gewertz
   Tulsi E. Gaonkar
   Rebecca T. Horwitz
   Madeline W. Lansky
   Bartlit Beck LLP
   54 West Hubbard Street, Suite 300
   Chicago, IL 60654
   (312) 494-4400

   Meg E. Fasulo
   Bartlit Beck LLP
   1801 Wewatta Street, Suite 1200
   Denver, CO 80202
   (303) 592-3100

   Nao Takada
   Takada Legal, P.C.
   112-01 Queens Blvd.
   Forest Hills, NY 11375
   (212) 380-7804

   March 26, 2020




                                        23
Case 1:18-cv-00224-CFC-CJB Document 227 Filed 04/09/20 Page 27 of 27 PageID #: 16426




                          WORD COUNT CERTIFICATION

         The undersigned counsel hereby certifies that the foregoing document

   contains 4,970 words, which were counted by using the word count feature in

   Microsoft Word, in 14-point Times New Roman font. The word count includes

   only the body of the letter. The word count does not include the cover page, tables

   of contents and authorities, or the counsel blocks.



                                                 /s/ Jack B. Blumenfeld
                                                 ____________________________
                                                 Jack B. Blumenfeld (#1014)
